Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claims 1, 4, 7 is the inclusion of the limitation, “the hardware acceleration managing node to: receive, from a HA interfacing node, the request for hardware acceleration of processing of source data, wherein the source data is managed by an application, which called the HA interfacing node to initiate the hardware acceleration of the processing of the source data; send, to the HA interfacing node, an indication of a source memory location for storing of the source data; select at least one hardware acceleration device out of the multiple hardware acceleration devices; receive, from the HA interfacing node, a chunk of code to be accelerated: send, to said at least one hardware acceleration device, a set of acceleration instructions related to the chunk of code and the indication of the source memory location: receive, from said at least one hardware acceleration device, an indication of a result memory location indicating result data, resulting from the processing of the source data; and send an indication of completed hardware acceleration to the HA interfacing node” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 4, and 7.

Okada et al. (US 2018/0260257) discloses “In the example of FIG. 2, as the FPGA 12 is unused at the time T1 of the application #1 issuing the usage request 501 
Kim et al. (US 2013/0061033) discloses “the accelerator controller module 12-2 selects the hardware accelerator ACChw as the default accelerator for the first application program APP1 and stores the accelerator information” (paragraph [0081]).
He et al. (US 2018/0059939) listed in IDS filed on 10/30/2020 discloses “The data mapping address of the hardware acceleration unit 403 may be obtained by directly sending a query request to the CPU 401, or the data mapping address of the hardware acceleration unit 403 may be obtained using a management node” (paragraph [0117]) and “the computer device 30 may obtain the data buffer address of the 
Gibb et al. (US. 2020/0050401) discloses “the second NVMe command includes a second memory address to which the result data is to be transmitted, and wherein transmitting the result data in response to receiving the second NVMe command includes writing the result data to the second memory address” (paragraph [0023]).

Each of prior arts cited above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2, 3, 5, 6, 9 and 10 depending on claims 1, 4, and 7 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        1/12/2022